Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated as of January 1, 2008 (the “Agreement”) between Axion International Inc., a Delaware corporation (the “Company”) with offices at 665 Martinsville Road, Suite 219, Basking Ridge, New Jersey 07920 and James Kerstein (the “Executive”). WHEREAS, the Executive possesses valuable knowledge and skills that the Company believes will contribute to the successful operation of the Company's business and will have a prominent role in the development of the business the Company; and WHEREAS, the Company desires to secure the services of the Executive, and the Executive desires to be in the employment of the Company and, in connection therewith, the Company and the Executive desire to enter into an employment agreement to, among other things, set forth the terms of such employment. NOW, THEREFORE, in consideration of the foregoing and the respective covenants and agreements hereinafter set forth and for other good and valuable consideration, the Company and the Executive hereby agree as follows: 1.EMPLOYMENT AND DUTIES 1.1General.The Company hereby employs the Executive, and the Executive agrees to serve, as the Chief Executive Officer of the Company upon the terms and conditions herein contained during the Employment Term, and in such capacities the Executive agrees to serve the Company faithfully and to the best of his ability under the direction of the Board of Directors of the Company (the “Board”). The Executive also agrees to serve, if elected, at no compensation in addition to that provided for in this Agreement, in the position of director of the Company and of any subsidiary of the Company during the Employment Term. 1.2Exclusive Services.For so long as the Executive is employed by the Company, he shall devote his full-time working hours to his duties hereunder.
